TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2021



                                      NO. 03-21-00265-CV


                                 Kianna Broadway, Appellant

                                                v.

                      Lean On 8, Inc. d/b/a Chick-fil-A of Kyle, Appellee




         APPEAL FROM 274TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on March 11, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.